UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [x] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended August 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53677 CYBER SUPPLY INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Five Concourse Parkway, Suite 3100 Atlanta, GA 30328 (Address of principal executive offices, including zip code.) (678) 332-5000 (telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [x] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [x] NO [ ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 18,008,500 as of October 6, 2011. 2 EXPLANATORY NOTE Our company is filing this Amendment No. 1 on Form 10-Q/A (the “Amendment”) to our quarterly report on Form 10-Q for the period ended August 31, 2011 (the “Form 10-Q”), filed with the Securities and Exchange Commission on October 11, 2011 (the “Original Filing Date”), to correct an understatement made in accounts payable for the three month period ended August 31, 2011. We are reporting the adjustment to accounts payable for an accrual of consulting fees during the three months ended August 31, 2011. Additionally, we are amending the original filing to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 consists of the following materials from our Form 10-Q, formatted in XBRL (eXtensible Business Reporting Language): 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Schema 101.CAL XBRL Taxonomy Calculation Linkbase 101.DEF XBRL Taxonomy Definition Linkbase 101.LAB XBRL Taxonomy Label Linkbase 101.PRE XBRL Taxonomy Presentation Linkbase This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and does not modify or update in any way disclosures made in the Form 10-Q. No other changes have been made to the Form 10-Q. 3 CYBER SUPPLY INC. FORM 10-Q August 31, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed and Reserved) Item 5. Other Information Item 6. Exhibits SIGNATURE EXHIBIT INDEX 4 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Cyber Supply Inc. (A Development Stage Company) August 31, 2011 FINANCIAL STATEMENTS Balance Sheets (unaudited) F-1 Statements of Expenses (unaudited) F-2 Statements of Cash Flows(unaudited) F-3 NOTES TO THE FINANCIAL STATEMENTS(unaudited) F-4 5 CYBER SUPPLY INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) August 31, (Restated) February 28, 2011 ASSETS CURRENT ASSETS Cash & cash equivalents $ 137 $ 9,880 Prepaid expenses 46,437 TOTAL ASSETS $ 46,574 $ 9,880 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Due to stockholder $ - $ 3,473 Accounts payable and accrued expenses 79,945 Loans payable 34,980 19,980 Related party payable 110,980 10,980 TOTAL LIABILITIES 225,905 34,433 STOCKHOLDERS' DEFICIT Preferred stock, 100,000,000 shares authorized, $0.00001 par value; none issued and outstanding - - Common stock, 100,000,000 shares authorized, $0.00001 par value; 31,508,500 and 5,000,000 shares issued and outstanding Respectively 315 63 Additional paid-in capital 111,762 112,014 Deficit accumulated during development stage (291,408) (136,630) TOTAL STOCKHOLDERS' DEFICIT (104,331) (24,553) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 46,574 $ 9,880 The accompanying notes are an integral part of these unaudited financial statements.
